 In the Matter of KINGSTON CAKE COMPANY, INC.andFRANKLINWILLIAMSIn the Matter of KINGSTON MUTUAL ASSOCIATION.andFRANKLINWILLIAMSCases Nos. 4-CA-267 and 4-CB-46.-Decided September 25, 1959DECISION AND ORDEROn April 27, 1950, Trial Examiner Robert E. Mullin issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents, Kingston Cake Company, Inc., herein called the Re-spondent Company, and Kingston Mutual Association, herein calledthe Respondent Union, had engaged in and were engaging in certainunfair labor practices, and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Respond-ent Company and the Respondent Union each filed exceptions to theIntermediate Report with a supporting brief. In addition, the Re-spondent Company requested oral argument.However, because therecord and briefs, in our opinion, adequately present the issues andpositions of the parties, the request for oral argument is hereby denied.The Board 1 has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby af£rmed.2The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecases and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner,,with the exceptions, modifications, andadditions noted below.We find, as did the Trial Examiner, that by discharging FranklinWilliams on May .9, 1949, the Respondent Company violated Section'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog and MembersHouston and Murdock].2For the reasons appearing in the Intermediate Report,we agree with the Trial Ex-aminer's finding that there is no merit to the Respondent Company's claim that Section 10(b) of the Act requires a dismissal of the complaint in Case No.4-CA-267 on the groundthat there is a fatal variance between the compla nt and the charge in that case.91 NLRB No. 69.447 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD8 (a) (3) and 8 (a) (1) of the Act; and that by causing the RespondentCompany to do so the Respondent Union violated. Section 8 (b) (2)and 8 (b) (1) (A) of the Act.The following critical facts, upon which we rely in reaching ourultimate conclusions herein, are undisputed:On February 11, 1949,as a result of an election conducted by the Board on February 3,1949, the Respondent Union was certified as the bargaining repre-sentative of the Respondent Company's production and maintenanceemployees.On February 23, the Respondents executed a collectivebargaining agreement which provided in relevant part :3.Within the limits of authority permitted by Federal andCommonwealth of Pennsylvania laws, the employer shall requireas a condition of employment for employees, membership in theassociation [Kingston Mutual. Association] . . . and will deduct,collect, or assist in collecting from the wages of employees whenauthorized . . . any dues, fees or assessments payable to theAssociation within the authority and procedure set forth in Fed-eral or Commonwealth of Pennsylvania statutes . . .4. . . . The employer shall discharge an employee when ex-pelled from the association within the limits permitted by law.Subsequently, the Respondent Union petitioned for a union-secur-ity election among the covered employees.On March 24, the Boardconducted such an election, pursuant to the provisions of Section 9(e) (1) of the Act. The Respondent Union won this election and, onMay 16, was certified as authorized to execute a union-shop agreement.On April 12, more than a month before the issuance of the certifica-tion,Williams was expelled from the Respondent Union because, asan officer therein, he had refused to execute a non-Communist affidavitat the time of the representation proceedings referred to above.Byletter dated April 19 the Respondent Union notified the RespondentCompany of the expulsion.As of April 20, the Respondent Companywas aware of the. reason for Williams' expulsion but made no replyto this communication.On April 25, the Respondent Union sent theRespondent Company another letter in which it again referred toWilliams' expulsion and, after directing attention to paragraph 4of the contract, requested the Respondent Company to "take appro-priate steps in line therewith."On April 26, the Respondent Com-pany replied, stating that it could not take action against Williamsunder the contract unless he was expelled from the Union for failureto tender union dues and initiation fees.This was answered by aletter from the Respondent Union, dated April 29, stating that Wil-liams, in addition to having failed to execute a non-Communist KINGSTON$ CAKE COMPANY, I\eC.449affidavit, also failed to pay his union dues for March, that the Re.spondent Union believed that Williams' union membership was therebyterminated, and that the Respondent Company was required to dis-charge Williams pursuant to the contract between them.On May 9,1weekbeforethe certification pursuant to the union-authorizationelection, the Respondent Company discharged Williams, assigning thetermination of Williams' membership in the Respondent Union as oneof the reasons for its action.3From the foregoing, including the Respondent Company's admissionthatWilliams' nonmembership in the Respondent Union was one ofthe motivating causes for the discharge, it is clear that the RespondentCompany's discharge ofWilliams was discriminatory within themeaning of Section 8 (a) (3) of the Act, unless, as the RespondentCompany contends it was protected by a valid union-shop contract.It is the Respondent Company's position that the union-securityprovisions in its contract with the Respondent Union, pursuant towhich Williams vas discharged, became legally operative on March 24,when the results of the union-authorization election became known.We do not agree. For the reasons set forth in the IntermediateReport, we are of the opinion and find, as did the TrialExaminer,that the Act, by the proviso to Section 8 (a) (3),5 accords validity to aunion-shop agreement only if the labor organization which is theparty to the contract has beencei°ti filedby the Board as authorized tomake such an agreement'' In the instant case the requisite certifica-tion did not issue until May 16, 1949, 1 weekafterWilliams' discharge.It is plain, therefore, that the union-security provisions in questionwere without legal effect during the critical period herein and conse-quently are unavailable as a defense to the discharge of Williams.Accordingly, inasmuch as no valid union-shop agreement was inexistence at the Respondent Company's plant at the time, we find thatthe Respondent Company's discharge of Williams on May 9, 1949,3In its Answer and at the hearing the Respondent Company reasserted the terminationof Wiliams' union membership as a reason for the discharge.SeeCupples Company Manufacturers v. N. L. R. B.,106 F. 2d 100 (C. A. 8) ; KansasCity Power and. Light Company v. N. L. R. B.,111 F. 2d 340 (C. A.8) ; Lone Star GasCompany,52 NLRB 1058.Insofar as pertinent, the proviso reads as follows...nothing in this act . . . shall preclude an employer from making an agreementwith a labor organization . . . to require as a condition of employment membershiptherein . . . (iii) if,followingthe most recent election held as provided in Section9 (e) the Board shall havecertifiedthat at least a majority of the employees eligibleto vote in such election have voted to authorize such labor organization to make suchan agreement. . . .. (Emphasis supplied.)See also in this connectionNew'Yark Shipbuilding Corporation,89 NLRB 1446 ; HughesAircraft Company,81 NLRB 867, and the cases cited therein. 450DECISIONSOF NATIONAL ILABORRELATIONS BOARDbecause he was not a member of the Respondent Union violatedSection 8 (a) (3) and 8 (a) (1) of the Act.7Furthermore, it is clear that, in discharging Williams, the Respond-ent Company was complying with the Respondent Union's requestthat he be terminated because of his expulsion from union member-ship.We therefore find that the Respondent Union caused the Re-spondent Company to discriminate against an employee in violationof Section 8 (a) (3) of the Act, thereby violating Section 8 (b) (2)and 8 (b) (1) (A) of the Act."The RemedyHaving found that the Respondents have engaged in certain unfairlabor practices, we will order them to cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.In view of the circumstances attending the discrimination againstWilliams, and the absence of any evidence that danger in regard tothe commission of other unfair labor practices is to be anticipatedfrom the Respondents' conduct in the past, we are of the opinion thatthe issuance of a broad cease and desist order against either of theRespondents is unwarranted, and that one limited to the violationsin each of the cases is sufficient to effectuate the policies of the Act.Consequently, we shall order the Respondents to cease and desistfrom the unfair labor practices found, and any like or related conduct .9We shall order the Respondent Company to offer Williams immedi-ate and full reinstatement to his former or substantially equivalentposition,without prejudice to his seniority or other rights andprivileges.As we have found that both the Respondent Company and the Re-spondent Union are responsible for the discrimination suffered byFranklinWilliams, we shall,, like the Trial. Examiner, order themjointly and severally to make Williams whole for any loss of pay hemay have suffered by reason of the discrimination against him.i"7Clara. Pal Packing Company,87 NLRB 703:Union Starch Company,87 NLRB 779;Lloyd A. Fry Roofing Company,89 NLRB 854. Although the Respondent Company assertedas an additional reason for the discharge that Williams had disrupted the plant by refusingto sign the non-Communist affidavit and by other conduct, we need not pass on the validityof that reason.It is sufficient that,as here, one of the reasons actually relied upon for thedischarge runs afoul of the Act, and that but for such illegal motivation the dischargewould not have taken place.See footnote 4,supra.INew York Shipbuilding Corporation, supra.Unlike the Trial Examiner, we deem it unnecessary to decide what the results hereinwould have been had a valid union-shop contract existed at the time of the discharge ofWilliams.We therefore need not pass on the validity of the Trial Examiner's findings inthat regard.9 Cf.New York Shipbuilding Corporation, supra.1011. Al. Newman,85 NLRB 725. KINGSTON' CAKE COMPANY, INC.451However, since the issuance of the Trial Examiner's IntermediateReport, the Boilyd has adopted a method of computing back pay dif-ferent from that prescribed by the Trial Examiner"Consistent withthat new policy we shall order that the loss of pay be computed onthe basis of each separate calendar quarter or portion thereof duringthe period from May 9, 1949, the date Williams was discriminatorilydischarged, to the. date of a proper offer of reinstatement by the Re-spondent Company; provided, however, that if, before such offer ofreinstatement, the Respondent Union notifies the Respondent Con]-pany in writing that it has no objection to Williams' reinstatement,the Respondent Union shall not thereafter be liable for any back payaccruing after 5 days from the giving of such notice."The quarterlyperiods, hereinafter called "quarters," shall begin with the first dayof January, April, July, and October. - Loss of pay shall be deter-mined by deducting from a sum equal to that which Williams wouldnormally have earned for each quarter, or portion thereof, his netearnings,73 if any, in other employment during that period.Earningsin one particular quarter shall have no effect upon the back-pay lia-bility for any other quarter.We shall also order the Respondent Company to make available tothe Board upon request payroll and other recoids to facilitate thechecking of the amount of back pay due.14ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that:1.The Respondent, Kingston Cake Company, Inc., Kingston, Penn-sylvania, its officers, agents, successors, and assigns, shall:a.Cease and desist from:(1)Encouraging membership in Kingston Mutual Association, orin any other labor organization of its employees, by discriminatingas to its employees in regard to their hire or tenure of employment orany term or condition of their employment;11F. 1V. Woolworth Company.90 NLRB No. 41.12Pinkerton's National Detective Agency, Inc.,90 NLRB 205.13By net earnings" is meant earnings less expenses, such as for transportation,room, andboard, incurred by an employee in connection with obtaining work and working elsewhere,which would not have been incurred but for this unlawful discrimination, and the conse-quent necessity of his seeking employment elsewhere.Crossett Lumber Company,8 N1.It1:440.Monies received for work performed upon Federal, State, county, municipal, or otherwork-relief projects shall be. considered earnings.Republic Steel Corporation v. N. L. R. B.,ill U. S. 7.14F.11'.WoolncorihCompany,supra.917572-51-vol. 91-30 452DECISIONS OF NATIONALLABOR RELATIONS BOARD(2) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganiza-tion as a condition of employment as authorized by Section 8 (a)(3) of the Act.b.Take the following affirmative action, which the Boardfinds willeffectuatethe policies of the Act :(1)Offer to Franklin Williams immediate and full. reinstatementto his former or substantially equivalent position without prejudiceto his seniority or other rights and privileges;(2) Jointly and severally with Kingston Mutual Association, makeFranklin Williams whole, in the manner above set forth in the sectionentitled "The Remedy," for any loss of pay he may have suffered byreason of their discrimination against him;(3)Upon request, make available to the Board or itsagents, for ex-aminationand copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due under thisOrder;(4) Post at its plant at Kingston, Pennsylvania, or at such placesas notices to its employees are customarily posted, copies of the noticeattached hereto and marked Appendix A.'> Copies of said notice, tobe furnished by the Regional Director for the Fourth Region shall,after being duly signed by the Respondent Company's representative,be posted by it immediately upon receipt thereof, and be maintainedby it for a period of at least sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by*the Com-pany to insure that such notices are not altered, defaced, or covered byany other material;(5) Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.2.The Respondent, Kingston Mutual Association, its officers, agents,representatives,successors,and assigns, shall:a.Cease and desist from :(1) Causing or attempting to cause Kingston Cake Company, Inc.,Kingston, Pennsylvania, its officers, agents,successors,and assigns to15 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "Decision and Order,"the words "Decree of theUnited States Court of Appeals Enforcing." KINGSTON CAKE COMPANY, INC.453discriminate against its employees in violation of Section 8 (a) (3),of the Act;(2) In any like or related manner restraining or coercing employees,ofKingston Cake Company, Inc., its successors or assigns, in theexercise of the rights guaranteed in Section 7 of the Act, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as:authorized by Section 8 (a) (3) of the Act.b. Take the following afrinative action, which the Board finds will.effectuate the policies of the Act:(1) Jointly and severally with Kingston Cake Company, Inc., makeI ranklin Williams whole, in the manner above set forth in the sectionentitled "The Remedy," for any loss of pay he may have suffered byreason of their discrimination against him;(2)Post at its offices, if any, at Kingston, Pennsylvania, copies ofthe notice attached hereto and marked Appendix B.16. Copies of saidnotice, to be furnished by the Regional Director for the Fourth Regionshall, after being duly signed by the Respondent Union's representa-tive, be posted by it immediately upon the receipt thereof, and bemaintained by it for a period of at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places were notices tomembers are customarily posted.Reasonable steps shall be taken bythe Respondent Union to insure that such notices are-not altered, de-faced, or covered by any other material;(3)Mail to the Regional Director for the Fourth Region signedcopies of the notice attached hereto as Appendix B, for posting,' theRespondent Company willing, in the offices of Kingston Mutual Com-pany, Inc., Kingston, Pemisylvania, in places were notices to em-ployees are customarily posted.Copies of said notice to be furnishedby the Regional Director for the Fourth Region, shall, after being-signed as provided in paragraph 2 (b) (2) of this Order, be forth-'with returned to the Regional Director for said posting;(4)Notify the Regional Director for the Fourth Region in writ-ing, within ten '(10) days from the date of this Order, what steps ithas taken to .comply herewith.APPENDIX AINOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relationshoard, and in order to effectuate the policies of the National LaborRelations Act, _as .amended, we hereby notify our employees that :10.1b id. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL. NOT encourage membership in KINGSTON MUTUALASSOCIATION, or in any other labor organization of our employees,by discriminatorily discharging any of our employees or by dis-criminating in any other manner in regard to their hire and tenureof employment, or any term or condition of employment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistany labor organization, to bargain collectively through represent-atives of their own choosing and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Franklin Williams immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become, remain; or to refrain frombecoming or remaining, members in good standing of the above-named union or any other labor organization, except to the extent thatthis right may be affected by an agreement in conformity with Section8 (a) (3) of the Act.KINGSTON CAKE COMPANY, INC.Employer.Dated---------------By -----------------------------------(Representative)(Title)This noticemust remainposted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF KINGSTON MUTUAL ASSOCIATION AND TOALL EMPLOYEES OF KINGSTON CAKE COMPANY] INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRef tions Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause KINGSTON CAKE COM-PANY, INC., its officers, agents, successors, and assigns, to discharge KINGSTON CAKE COMPANY,INC.455or otherwise discriminate against employees because they are notmembersin good standing in KINGSTONMUTUAL AssoCIATION, orin any other manner cause or attempt to cause that Company, itsofficers, agents, successors, and assigns, otherwise to discriminateagainst its employees in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coercethe Company's employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL make Franklin Williams whole for any loss of payhe may have suffered because of the discrimination against him.KINGSTON MUTUAL ASSOCIATION,Union.By ------------------------------------(Representative)(Title)Dated ---------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE .REPORTMr. Julius Topol,for the General Counsel.Mr. Mag Rosen-n,ofWilkes-Barre, Pa., for the Respondent Company.Mr. Frank M. Flanagan,,of Pittston, Pa., for the Respondent Union.Mr. E. C. Marianelli,ofWilkes-Barre, Pa., for Franklin Williams.STATEMENTOF THE CASEUpon charges dull filed by Franklin Williams', an individual, the GeneralCounsel of the National Labor Relations Board 2, by the Regional Director forthe Fourth Region (Philadelphia, Pennsylvania), issued a consolidated com-plaint, dated January 13, 1950, against Kingston Cake Company, Inc., hereincalled the Company, and Kingston Mutual Association, herein called the Union,and collectively called the Respondents, alleging that the Company and theUnion had engaged in and were engaging in unfair labor practices, within the'Also known as, Franklin C. Williams.2The General Counsel and the attorney representing him at the hearing are referred toherein as the General Counsel'.The National Labor RelationsBoard is referred to as theBoard. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section S (a) (1) and 8 (a) (3) and Section 8 (b) (1) (A),andS (b) (2), respectively, and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, as amended, 61 Stat. 136, herein called the Act. Copiesof the consolidated complaint; the charges 3 and notice of hearing were dulyserved upon the parties!With respect to the unfair labor practices the consolidated complaint alleged,in substance, that the Union demanded that the Company discharge an employee,Franklin Williams, for nonmembership in the Union, and caused the Companyto discriminate against Williams in violation of Section 8 (a) (3) of the Act;that, pursuant to this demand of the Union, the Company, on or about May 9,1949, discharged Williams and thereafter refused to reinstate him; and that bysaid acts the Union violated Section 8 (b) (1) (A) and 8 (b) (2) of the Act—and that the Company violated Section 8 (a) (1) and 8 (a) (3) of the Act.Thereafter, the Respondents filed their separate answers.The Company, inits answer, admitted the allegations of the complaint with respect to its businessoperations and that it had discharged Williams but denied the commission ofany unfair labor practices.The Company further averred that it dischargedWilliams as a voluntary act and in compliance with its contract with the UnionafterWilliams had disrupted the plant by his antagonism toward fellow em-ployees and the officers of the Kingston Mutual Association and after the Com-pany was informed that Williams' union membership had been terminated for(1) failure to tender dues and initiation fees and (2) failure to sign a non-Com-munist affidavit.The Union, in its answer, admitted that the Company wasengaged in business affecting commerce within the meaning of the Act butdenied that it committed the unfair labor practices alleged in the complaint.The Union further averred that Williams was expelled for (1) failure to execute anon-Communist affidavit and (2) failure to tender periodic dues and fees, andthat it so notified the Company. The Union denied that it at any time requestedthe Company to discharge Williams.Pursuant to notice, a hearing was held on February 2, 3, and 6, 1950, at Wilkes-Barre, Pennsylvania, before Robert E. Mullin; the undersigned Trial Examinerduly designated by the Chief Trial Examiner. The General Counsel, the Com-pany, the Union, and Williams were represented by counsel and participated inthe hearing.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issues..At the conclusion of the General Counsel's case, the Company moved to dismissthe complaint as to it on the ground that the complaint was not sustained bythe charge and, further, that there was a failure of proof, that the Company hadin any manner violated the Act. At the same time the Union likewise moved todismiss the complaint on the grounds that the General Counsel had failed toprove that the Union had caused the Company to discharge Williams or that theUnion was guilty of unfair labor practices within the meaning of any section ofthe Act, and that the General Counsel had failed to produce evidence that wouldsupport the charge as originally filed.These motions were denied! At the close3The original charges were filed June 27, 1949,and served on the Respondents on June28, 1949.4On January 24, 1950, the Regional Director issued his order granting request for post-ponement of the hearing from January 31 to February 2, 1950.This,too, was.duly servedupon the parties.SAt thehearing both Respondents,in support of their separate motions to dismiss,alleged that the complaint varies substantially from the charges originally filed. In itsbrief,the Company argues that a fatal variance under Section 10 (b) of the Act arises KINGSTON' CAKE COMPANY, INC.457of all the evidence, motions to dismiss, similar to the above, were renewed byboth Respondents.'Ruling was reserved by the Trial Examiner.They aredisposed of as will hereinafter appear.At the close of the hearing counsel forall parties argued orally before the undersigned in support of their variouspositions and were advised that they might also file briefs. Since that time abrief has been received from the Company which has been carefully consideredby the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:'FINDINGS OF FACT'I.THEBUSINESS OF THECOMPANYThe Kingston Cake Company, Inc., is a Pennsylvania corporation maintainingits principal place of business in Kingston, Pennsylvania, where it operates alarge bakery with approximately 550 employees.The Company also maintainsdistribution points at Scranton, Hazleton, Sunbury, and Philadelphia, Pennsyl-vania, and Baltimore, Maryland.Only the Kingston plant is concerned herein.In the course and conduct of its operations at this plant the Company's annualpurchases of raw materials and equipment approximate $2,000,000: Of thisamount, raw materials consisting primarily of sugar, flour, eggs, and shorteningvalued at more than $500,000, are shipped to the Company from points outside theCommonwealth of Pennsylvania. .The Company's annual sales approximate$4,000,000, and of this amount finished products totaling more than $300,000 invalue are shipped from its Kingston plant to points outside the Commonwealthof Pennsylvania.from the fact that the complaint alleged that Williams was discharged to encourage mem-bership in Respondent Union whereas the charge,filedmore than 6 months prior toissuance of the complaint,alleged that he was dismissed because of activities on behalf ofthe Bakery and Confectionery Workers. A. F. L.Examination of the charges and theconsolidated complaint,however,discloses no substantial variance,for the charge in CaseNo. 4-CA-267 alleged that the Company had dismissed Williams for his activities onbehalf of the Bakery Workers despite its claim that it had done so at the request of theUnion and "in accordance with the terms of a collective bargaining agreement in effectbetween the Company and the Kingston Mutual Association,"whereas the charge in CaseNo. 4-CB-46 alleged that the Union caused the Company to discharge Williams after it hadexpelled him on "some ground other than his failure to tender the periodic dues and initiationfees."Moreover,the Board recently stated,that a complaint is not limited in scope"by the averments contained in the charge filed to initiate the proceedings"Globe Wirelesa,Ltd.,88 NLRB 1262.Every single element in a complaint need not be covered by a chargefiled by the Board.'National Licorice Co. v. N. L. R.B., 309 U.S. 350,369;N.L. R. B. v.American CreosotingCo., 139 F.2d 193,195 (C. A. 6),certiorari denied, 321U. S. 797;Consumers Power Co.v.N. L. R. B.,113 F.2d 38, 42-43(C. A. 6).As Mr. Justice Jacksonstated in N.L. R. B.v.Indiana&Michigan ElectricCo., 318 U. S.9,18: "The chargeis not proof;itmerely sets in motion the machinery of an inquiry.When a Board com-plaint issues,the question it only the truth of its accusations.The charge does not evenserve the purpose of a pleading."Cf:Cathey Lumber Co.,86 NLRB 157.A motion to strike certain testimony made by Respondent Union at the close of theGeneral Counsel's case-in-chief was denied.Thisruling is discussed in footnote 19,infra.'These findings of fact are based upon evidence which is largely undisputed or' it; atvariance only as to minor details.Certain conflicts and questions of credibility are notedand resolved.Those which are not have been considered but because they are not directlyinvolved in the resolution of the principal issues will pass unmentioned so as not tolengthen unduly this Report. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDThe answers of the Respondents acknowledge, and the undersigned finds, thatthe Company is engaged in commerce within the meaning of the Act.'II.THE ORGANIZATION INVOLVEDRespondent Union, Kingston Mutual Association, is an unaffiliated labororganization admitting to membership employees of the Company.III. TILE UNFAIR LABOR PRACTICESA. Narrative of evcn,ts1.Background and undisputed factsInsofar as the record indicates, the first representation election at the Kingston.plant of the Company was held under the auspices of the Pennsylvania StateLabor Relations Board in July 1946. The Union, then only recently organized,and Local 321, Bakery and Confectionery Workers, A. F. L., appeared on theballot.The election was won by the Kingston Mutual Association. In January1947, Respondents entered into their first collective bargaining agreement.Thiscontract expired on January 17, 1949,9 after the Union, pursuant to a terminalclause, had notified the Company that it did not care to renew the agreement.On February 3, 1949, after the filing of a representation petition by Local 423,Bakery and Confectionery Workers Union, A. F. L. (herein called BakeryWorkers), the Board held an election at the Company's plant, with the BakeryWorkers and the Union on the ballot. The Kingston Mutual Association alsowon this election and on February 11 it was certified by the Board. On Feb-ruary 23, 1949, Respondents entered into a contract, to be effective immediately.and to run for 2 years which, among its terms, had the following provisions :ARTICLE IIRecognition of Association**3.Within the limits of authority permitted by Federal and Commonwealthof Pennsylvania laws, the employer shall require as a condition of employ-ment for employees, membership in the association [Kingston Mutual Asso-ciation], except during the probationary period of employment, as hereinafterdefined, and will deduct, collect, or assist in collecting from the wages ofemployees when authorized, not more than once a month, any dues, fees, orassessments payable to the association within the authority and procedureset forth in Federal or Commonwealth of Pennsylvania statutes or rules orregulations authorized thereby.4.Employees shall, upon application, be admitted to membership in theassociation unless he or she is an expelled member and not entitled to rein-8 See,e.g.,Ideal BakingCo., 85 NLRB13;Caskey Baking Co.,80 NLRB 374;Nolde.Bros.Inc., 79NLRB 1245;Phoenix PieCo., 79 NLRB754;Superior Bakery, 78NLRB1172;N. L. R. B. v. Richter's Bakery,140 F.2d 870,871 (C. A.5) ; N. L. R.B. Y. Van deKamp's Holland-Dutch Bakers,152 F. 2d 818,819 (C. A. 9) ;cf.Lewis Brothers Bakeries,Inc.,86 NLRB 1326;Ste-Kleen Bakery,Inc.,78 NLRB 798.All events referred to herein occurred during the year 1949 unless otherwise specified. KINGSTON. CAKE COMPANY, INC.459astatement.The employer shalldischargean, employee when expelled fromthe association within the limits permitted by law.(Emphasis supplied.)On March 24, the Union having filed a petition pursuant to Section 9 (e) of theAct, the Board conducted a union-security election at the Company's plant.A-large majority of the employees voted in favor of authorizing their majority rep-resentative to bargain for a union-shop and on the day of the election the fieldexaminer in charge of the polling supplied to Harriet Ehrhart, personnel director'for the Company, a tally of the ballots which reflected the arithmetical results.Itwas not until May 16, however, that the Regional Director for the FourthRegion of the Board formally certified the Kingston Mutual Association as,authorized to enter into a union-shop agreement.Under the collective bargaining agreement between Respondents which wasin effect until January 17, 1949, the Company had deducted union dues from=employee wages pursuant to a checkoff provision.According to George Chart-ton," secretary-treasurer of the Union, upon the expiration of that contract the-parties agreed that no further union dues would be checked off until after "theNational Labor Board question of election"' was clarified.A few weeks afterthe representation election the parties agreed that in April they would resumethe checkoff and that back dues covering the period when no contract was ineffect would be-collected first. In conformity with this agreement, dues for Feb-ruary were deducted from employee wages on April 2, and those for March on.April 16.April dues were deducted on April 30, and May dues on May 14.On May 16, the Union posted a notice in the plant stating that this schedule hadbeen followed to avoid deducting the entire sum of back dues from one singlepay period.2.The discharge of Franklin WilliamsFranklin Williams entered the employ of the Company in 1941. Except for time-spent in military service and a short period following his separation from theservice, he remained at work for the Kingston Cake Company until his discharge-on May 9, 1949. On the latter date and for some years previous thereto he had-been working in the shipping department at the Company's Kingston plant.In June 1946, Local 321 of the Bakery Workers sought to organize the plantand for a few days that month some of the employees engaged in an ineffectiveorganizational strike, a campaign in which Williams participated.The strike-was short-lived and after its collapse all employees who participated, including:Williams, were reemployed immediately by the Company.Williams then became interested in the Kingston Mutual Association, which-had been formed only a short while before, and was elected a member of thatorganization'sBoard of Employee Representatives (herein called Employee-Board), to represent his fellow employees in the shipping department. From thetestimony adduced at the hearing it appears that Williams diligently represeritedihis department in the councils of the Kingston Mutual Association.12Late iii1948, however, at the outset of the Bakery Workers' campaign to win the pending30 Charlton impressed the undersigned favorably as doing his best to testify truthfully.His testimony is credited.11The question is from Charlton's uncontradicted testimony.12This finding is based upon the undenled,credited,testimony of Willard Evans, presentlyvice president of Respondent Union. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard election, Williams again sponsored the A. F. L. affiliate. In the weeksbefore the election he vigorously espoused the cause of this rival to the Union and,according to numerous witnesses, was well known as the leader of the A. F. L.faction in the plant."Williams' support of the Bakery Workers was carried even further. In Janu-ary 1949, the Union, which had not previously complied with the filing require-ments of Section 9 (h) of the Act, put forth strenuous efforts to do so. On Janu-ary 17, Charlton called a special meeting of the officers and members of theEmployee Board, at which Charlton and Walter Maloney, the latter being presi-dent of the Union, 14 told those present that unless all officers and all membersof the Employee Board filed non-Communist affidavits with the National LaborRelations Board the Kingston Mutual Association would not be able to partici-pate in the election.Those in attendance were given blank affidavits and in-structed to execute them immediately.Of the members present only Williamsdemurred and he did so with the statement that he would consider the requestand return the affidavit the next day. By the following day all had executed theiraffidavits and returned them except Williams who by this time had decidedthat he would not sign one in the belief that by so doing he would keep the King-ston Mutual Association off the ballot. On January 18, he told Maloney that thiswas his intention and that he hoped his action would break up the KingstonMutual Association.On January 19, according to Charlton, the officers of theUnion met and after a discussion of Williams' refusal to sign an affidavit sus-pended him from the Employee Board. The Employee Board then chargedWilliams with a violation of the Union's bylaws on the ground that his refusalto sign the affidavit constituted an act injurious to its interests and set January22 as the date for a hearing on the matter.At some point prior to the date for the scheduled heating Williams decidedto sign the affidavit, a decision he made after consultation with Nick Sawchak,business agent for the Bakery Workers.Williams testified 15 that when hedecided to follow this course he could not find the form which Charlton had givenhim so that he obtained from Sawchak another blank affidavit which he executedbefore a notary public and which he then presented to Charltoh on January 22,at the time and place appointed for the hearing. Charlton, on receiving theaffidavit, remarked to Williams, This is an old form. It isn't any good."" Hetook the affidavit," however, and did not ask Williams for another. Shortly there-after the meeting scheduled to hear Williams' case was adjourned without takingany action.According to Charlton, this was done because legal counsel for theUnion was not available.The Union then slid nothing further about the matteruntil after the election.On February 3, as noted above, the Union won the Board election. At the pollsthat day Williams acted as an observer for the Bakery Workers.13This finding is based upon the testimony of Josephine P. Edwards,Doretta Mack,Frances Randall, and Arthur Tredinnick who were called by the Union.14Maloney was an evasive witness and did not impress the undersigned favorably.Histestimony is credited only where it corroborates the findings herein.11Williams impressed the undersigned by his demeanor and forthrightness on the standas a truthful witness.leThe quotation is from Williams'uncontradicted testimony.31At the hearing this affidavit was marked for identification by the Union and subse-quently was received in evidence upon being offered by counsel for the charking party.The affidavit is on NLRB Form 1081(8-22-47).Judicial notice is taken of the fact thatthis form was first issued for use in compliance matters on August 22, 1947, and was ingeneral use until June 1948, when it was revised in certain minor respects. KINGSTON.' CAKE 'COMPANY, INC.461On March S, at another meeting, officers of the Union considered anew thecharge still outstanding against Williams.At this time, Williams, who waspresent at the meeting, offered to sign an affidavit on the new form.18George-Yasenchak, another member of the Employee Board, then moved that in thelight of Williams' offer the charge against him should be dropped.The motion'was seconded but failed of passage.Another motion that called for a hearingon the charge was carried. On March 11, Williams was served with a copy ofthe motion and the charge against him, the latter of which read as follows :That at divers times during the months of December 1948 and January 1949,notwithstanding many requests, you failed and refused to execute and sign,as a member of the Board of Employee Representatives of the KingstonMutual Association, the affidavit of non-communist membership as requiredunder Section 9 (h) of the Labor Management Relations Act of 1947; saidrefusal being in addition, a violation of Section 6 of the by-laws of theKingston Mutual Association.A hearing on the charge was held on March 21. After taking testimony from:several witnesses as to Williams' original refusal to sign a non-Communist affi-davit, the Employee Board reserved decision on the matter until April 12.10 At ameeting held on this latter date, the Employee Board voted to sustain the charge.againstWilliams and expel him from the Union. On April 19, Charlton, on.'behalf of the Union, wrote Williams as follows :I have been instructed to officially inform you that on April 12, 1949, at ameeting of the Board of Employee Representatives of the Kingston Cake Co.,the charges preferred against you were sustained and you were expelledfrom membershipin the Kingston Mutual Association.,On the same date, Frank M. Flanagan, counsel for the Union notified R. H. Levy,president of the Company, of Williams' expulsion.As noted above, on April 2, the Company had resumed checking offunion duesfrom the wages of its employees. On April 20, according to Personnel DirectorEhrhart, at a time when both Charlton and Maloney were in the personnel office,Williams entered her office and asked a clerk for a refund of the union duesdeducted from his pay on April 16.When the clerk relayed this request to18Williams' testimony to this effect was corroborated by that of George Yasenchak whomthe undersigned finds to be a credible witness.Charlton,Maloney, and Thomas Hattentestified substantially in accordance with Yasenchak's testimonyon thismatter.10At the close of the General Counsel's case-in-chief the Union moved to strike all ofWilliams' testimony as to the hearing on March 21, as well as that which he gave ti'ithreference to any meeting of the Union on the ground that a_stenographer's transcript ofthat hearing and the union minute book were the best evidence.This motion was denied.Later, during the presentation of its case, the Union had marked for identification asRespondent Union's Exhibit No.. 3 a document which was purportedly a stenographictranscript of the meeting of March 21.When. offered in evidence by the Union, theGeneral Counsel and counsel for the charging party objected on the ground that ithad not been properly identified and authenticated since the reporter who prepared it wasnot present at the hearing before the undersigned.This objection was sustained and theexhibit was not admitted.It is well settled that"The reports of an ordinaryprivatestenographerare of course not receivable being merely hearsay reports by a person notproduced."5Wigmore,Evidence,§1669(3d ed.) ;Sneierson v. United States,264 Fed.268, 275(C. A. 4).This is also the rule in Pennsylvania.Ingram v.City of Pittsburgh,346 Pa.45, 29 A.2d 32.During the course of the hearing the minute book was receivedin evidence,after having been duly authenticated by the union secretary.At the closeof the hearing counsel for the Union moved for permission to. withdraw the minute bookand substitute photostatic copies of certain designated pages.This motion was granted. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDEhrhart and Charlton the latter remarked, "Well, he owes it, but let him haveit."206Ehrhart credibly testified that prior to Williams' coming into the office that dayshe had received the union letter of April 19 and had learned from the unionofficials that they had expelled Williams for failure to sign a non-Communistaffidavit.The Company ignored the latter and took no action for several days.On April 25, Flanagan wrote President Levy, as follows :Having notified you by letter of April 19, 1949, of the action taken by theKingston Mutual Association in the case of Mr. Frank Williams. I nowwish to direct your attention to Article II, Paragraph 4, of the Labor Agree-ment presently in effect between the Kingston Mutual Association and theKingston Cake Company, Inc., and request that you take appropriate stepsin line therewith.21On April 26, Max Rosenn, counsel for the Company, replied to Flanagan asfollows :I am of the opinion that Kingston Cake Company cannot take any actionunder Article II, paragraph 4, of"the agreement between it and the Union,unless the membership of Mr. Williams is terminated for failure to tenderperiodic dues and initiation fees required by the Association.On April 29, Flanagan wrote to Rosenn :I have your letter of April 26, 1949, and with reference thereto, I wishto advise that in addition to the failure of Mr. Williams to sign and executea non-communist affidavit, as required under the Labor Management Rela-tions Act of 1947, he also failed to tender or pay the nominal dues asrequired for membership in the Kingston Mutual Association for the monthofMarch 1949.It is the belief of the officers of the Kingston Mutual Association that byhis failure to pay or tender the periodic dues, his membership in the asso-ciation was terminated, and therefore the employer is required under theterms of the labor agreement presently in effect, between the KingstonMutual Association and the Kingston Cake Company, Inc., to dismiss thesaid employee, Franklin Williams, from his employment with the KingstonCake Company, Inc.Ehrhart credibly testified that on the same day this letter was written theCompany's personnel office unsuccessfully sought to secure from Williams awage assignment for union dues. It does not appear that the Union, on theother hand, made any such attempt. Charlton conceded that he did not askWilliams for an assignment after April 20 and the Union offered no testimonythatWilliams had been asked to do so at any time prior to that date.On May 9, Williams was discharged. Ehrhart called him into her office, toldhim that the Company had to terminate his employment,' and gave him the fol-lowing letter :We regret to inform you that we are obliged to terminate your employ-ment effective at the close of work today for the followingreasons:20The quotation is from Ehrhart's undenied, credited testimony:Charlton's testimony asto this event is in complete accord with that of Ehrhart.21 Article II, paragraph 4, of the agreement, as has been noted previously, required thedischarge of an employee"when expelled from the Association within the limits permittedby law." KINGSTON CAKE -COMPANY INC.4631.We are informed that your membership in the Kingston Mutual Asso-ciation has been terminated for your failure to sign a non-communist affi-davit in connection with recent proceedings before the National LaborRelations Board, and your failure to pay or tender the periodic dues re-quired by it.Under our agreement with the Kingston Mutual Association,we are required, therefore, to sever your employment at once.2.Apart from your membership in the Association, your failure to signthe non-communist affidavit has caused considerable distress among theemployees of the Company, and has been a source of so much agitation thatthe normal harmonious relations existing among them has been affected.Under such circumstances, we feel that you will find employment elsewherehappier.B. Concluding findings1.Contention of the partiesThe General Counsel contends that at no time during the period in questioncould the Union legally demand that Williams be discharged for nonpaymentof March dues because, at the earliest, its union-security contract could not havegone into effect until May 16, 1949, the date of its formal certification underSection 9 (e) of the Act. Further, that Williams' alleged nonpayment ofdues for March could not have been the real reason for his expulsion from theUnion since this charge was not made at the time Williams was expelled on April12 and also because dues for the month of March were not payable until April 16.Thus, the argument continues, the Union, being without the protection of a formalcertification under Section 9 (e) and having expelled Williams for reasons otherthan the nonpayment of dues, violated Section 8 (b) (2) and 8 (b) (1) (A) by at-tempting to cause and causing the Company to discharge Williams, whereas theCompany by acquiescing in the Union's demands, violated Section 8 (a) (3) and8 (a) (1) of the Act.Counsel for the Union, while readily conceding that it gave notice to the Com-pany of Williams' expulsion from the Kingston Mutual Association, argues thatthe General Counsel failed to prove that the Union caused the Company to dis-charge him.Counsel for the Company contends that the General Counsel completely failedto prove a discriminatory motive for its discharge of Williams or that the Com-pany sought to interfere with, restrain, or coerce its employees in the exerciseof any rights guaranteed by the Act. Counsel for the Company argues that, infact, the record proves that Williams was discharged for just cause because hedeliberately antagonized his fellow employees to the point that the Companywas compelled to dismiss him on order to restore harmony in its plant and alsobecause his discharge was required under the terms of its contract with theUnion, since the Union had informed the Company that Williams' membershiphad been terminated for failure to tender dues for the month of March and forfailure to sign a non-Communist affidavit.2.FindingsIt seems clear, and it is found, that but for Williams' aggressive support ofthe Bakery Workers during the election campaign he would not have run afoulof the Union.As, the well known leader of the opposition Williams went togreat. lengths to carry out his announced intention to "break up the Kingston 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDMutual Association." z:For a time his animus reached the point where he re-fused to sign a non-Communist affidavitin an effortto keep the Union off the bal-lot,although he subsequently withdrew from this position and shortly before.the election executed such an affidavit. But charges filed against Williams for his.initial attempt to thwart the Union's desire for a place on the ballot were revivedonce the Union had won the election and all suggestions that they be dropped ifWilliams made amends by filing a new affidavit were rejected. On April 12 hewas expelled from the Union.Despite the Union's contention that it did not thereafter request the Com-pany to discharge Williams the admitted facts compel the very contrary con-clusion.On April 19, the Union notified the Company that Williams had been.expelled and the following day union officials told Personnel Director Ehrhart.that this action was taken because Williams had refused to sign a non-Commu-mist affidavit.On April 25, the Union wrote President Levy to direct his atten-tion to that clause in the collective bargaining agreement which required thedischarge of an employee expelled from the Union and requested that Levy"take appropriate steps in line therewith."When counsel for the Companyexpressed doubt that any action against Williams could be taken unless hismembership had been terminated for failure to tender dues, the Union, in reply-ing on April 29, alleged for the first time, that in addition to Williams' refusalto sign a non-Communist affidavit he had failed to pay or tender dues for themonth of March 1949. In concluding the letter, the Union called upon the Com-pany, "under the terms of the labor agreement presently in effect .. . to dis-miss the said employee, Franklin Williams."On May 9, the Company compliedwith this request by effecting Williams' discharge.Under the circumstances present here, the Union's desire to expel Williamsis easily appreciated, for, as Mr. Justice Jackson once observed, "The exclusionof those whose loyalty is to a rivalunion ... is oneof the most common andmost understandable of practices, designed to defend the union against under-mining, spying, and discord, and possible capture and delivery over to a rival."Wallace Corp. v. N. L. R. B.,323 U. S. 248, 268 (dissenting opinion).The Act,however, severely delimits the cases in which a union, once it has expelled amember, may impose a further sanction by demanding that the ex-member'semployer discharge him.Only when a valid union-security agreement is ineffect and then only if the employee's union membership has been terminatedfor failure to tender dues or initiation fees may the union demand that he bedischarged.But most importantly, there are certain prerequisites to the con-summation of such an agreement whichmust besatisfied to make it enforce-able.Section 8 (a) (3) of the Act sets forth those conditions in the following.language wherein it provides that an employer may contract with a labororganization...to requireas a conditionof employment membership therein on orafter the thirtieth day following the beginning of such employment or theeffective date of such agreement whichever is the later, (i) if such labororganization is the representative of the employees as provided in section9 (a), in the appropriate collective bargaining unit covered by such agree-ment when made, and (ii) if, following the most recent election held asprovided in section 9 (e) the Board shall have certified that at least a ma-jority of the employees eligible to vote in such election have voted toauthorize such labor organization to make suchan agreement. .. .=2The quotation is from Williams'uncontradieted testimony. KINGSTON' CAKE COMPANY, INC.465The conditions prescribed in the above-quoted provision of the Act were notsatisfied in the instant case.Here, the Board, on February 11, 1949, certifiedthe Union under Section 9 (c) as the majority representative of the employeesin an appropriate collective bargaining unit.On March 24, it conducted anelection under Section 9 (e) of the Act. But not until May 16, did the Board,pursuant to Section 9 (e),certifythe Union as a labor organization authorizedto enter into a union-shop contract.Both the Union and the Company appear to have assumed that the outcomeof the election on March 24, was in itself enough to authorize putting the union-security provision of their contract into effect immediately.The undersignedcannot accept this conclusion.It seems clear that the Act requires that the same distinction be made be-tween an election and a certification under Section 9 (e) as has long beenmade under Section 9 (c) of the Act. Under the latter section it is well estab-lished that the election is only one step in the Board's investigative process ofdetermining the true representative of the employees.The process starts withthe filing of a petition by an employee, a labor organization, or an employer, toinvestigate and certify a bargaining agent.After a preliminary investigationthe Board makes the decision as to whether to proceed further. In the eventit decides to go forward, a hearing may be held and all parties given an oppor-tunity to present evidence on the issues involved.Upon consideration of therecord so gathered, the Board either decides to go no further or to conduct anelection by secret ballot to determine the desires of the employees in the unitfound to be appropriate. If an election is held, it is "only a preliminary deter-mination of fact"(Inland Empire District Council v. Millis,325 U. S. 697, 707)and the parties thereto have an opportunity to file objections to the validity ofits conduct.If the Board considers these objections meritorious the electionmay be set aside and a new election ordered. Even if there are no objections tothe conduct of the election a union which has won may still be ineligible forcertification unless it is currently in compliance with the filing requirements ofSection 9 (f), (g), and (h) of the Act. Consequently, not until all such prob-lems have been resolved will the Board take the final step of certifying theunion shown to have been selected by a majority of those voting at the elec-tion."The conclusive act of decision . . . is the certification.Until it is taken,what precedes is preliminary and tentative."Inland Empire District Council v.Millis, ibid. ; N. L. R. B. v. Int'l Brotherhood of Electrical Workers,308 U. S.413, 414-415.It seems clear that the distinction between an election and eventual certifica-tion which prevails with respect to representation proceedings under Section 9(c)must likewise be applied to those conducted under Section 9 (e). The lan-guage of subsection (ii) of Section 8 (a) (3) of the Act appears to make thisobvious, when, in prescribing the conditions under which a union-shop agree-ment is permissible, it provides that a majority representative under Section 9(a) may make such an agreement only "if,followingthe most recent election heldas provided in Section 9 (e) the Board shall have,certified"that the majorityrepresentative is authorized to make such agreement. (Emphasis supplied.)Just as in a representation proceeding under Section 9 (c) where considerabletime may elapse between theelectionand finalcertificationof the majorityrepresentative, so, too, in a proceeding under Section 9 (e) the same situationmay arise when, for* instance, objections to the election are filed and must beconsidered or when the compliance status of the majority representative may -466DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave lapsed. It is onlyfollowingthe election and after these problems, if theyarise, have been resolved, that the Board maycertifythe majority representativeas authorized to negotiate for a union shop. Consequently, the undersigned isof the opinion that theelectionunder Section 9 (e) is merely a "preliminary de-termination of fact" and that only thecertificationrepresents the "final and.effective action."Inland Empire District Council v. Millis, ibid.Since in this case the Union was not certified under Section 9 (e) until May16, 1949, it follows that throughout the period from the time the Union firstmade its demand that Williams be discharged until May 9, when the Companycomplied by dismissing Williams, the union-security provision of the contractrelied upon did not meet the prerequisites to validity set forth in Section 8 (a)(3) of the Act. As a result, the undersigned concludes and finds that that con-tract provides no defense to either Union or Company for the action now inissue.But there is an additional reason why the Union's conduct in this case is notprotected by the Act.This is true because, even assumingarguendothe en-forceability of the union-shop clause now in question, the Union could have re-quested the Company to discharge Williams only if his membership had beenterminated for failure "to tender the periodic dues and the initiation fees uni-formly required as a condition of acquiring or retaining membership." (Section8 (a) (3) of the Act.) It is clear that here Williams' membership was notterminated for failure to tender dues or initiation fees.Even if the testimonymost favorable to the Union be accepted, it is manifest that Williams' member-:ship was terminated on April 12, 1949, when he was expelled from the Union onthe charge that he had refused to sign a non-Communist affidavit. Prior to thistime he had not been charged with failure to pay union dues for March nor washe so charged on April 12, It would, of course, have been impossible to do sofor, admittedly, March dues did not become payable until April 16. In fact,hot until April 29, did the Union allege that Williams was delinquent in his-dues and this allegation came then only after an exchange of letters betweencounsel for the Union and the Company in which the latter had insisted thatWilliams could be dismissed only for failure to tender dues.23Accordingly, theundersigned concludes and finds that Williams' alleged dues delinquency couldnot have been the basis for the Union's demand on the Company that lie be dis-charged and, further, that the Company was aware of this fact at the time23Counsel for the Company urges In his brief that at this time Williams was under an.obligation at least totenderdues.Since It has already been found that the union-securityprovision relied upon was invalid,Williams,of course,was under no obligation to pay ortender dues.24Charlton, secretary-treasurer of the Union, frankly acknowledged that Williams wasnot expelled. for failure to pay clues.As to his conversation with Personnel Director,Ehrhart on April 20,he testified as follows :Q. And you told her [Ehrhart] at that time that he [Williams] had been expelledfor failure to sign his non-Communist affidavit?A. Yes, sir.Q.Did you make any mention to her of dues payments[of his]being expelled forfailure to pay dues?A. No.Q.As a matter of fact, he was not expelled for failure to pay dues, is that correct?A.That is correct.Q. In any of your conversations with Miss Ehrhart, did you ever tell her that hisfailure to pay dues was part of the expulsion?A. No.. KINGSTON CAKE COMPANY, INC.467Counsel for the Company,while conceding that Williams was discharged afterhis dismissal was requested by the Union,earnestly contends that not only theterms of its contract with the Union required the discharge but that the dis-charge was necessary to restore harmony in its plant.There appears to be no merit in either contention.The inadequacy of thecontract as a defense for both the Company and the Union has been discussedabove.Nor does the undersigned feel that the recordoffers anysupport for theargunient^that the Company was compelled to discharge Williams because he an-tagonized his fellow employees and disrupted production.It is true that a numberof witnesses produced by the Company asserted thatwordofWilliams'initialrefusal to sign a non-Communistaffidavitprovoked a wave of adverse, commentand indignation.On the other hand,several who were alarmed over Williams'original refusal to sign,about which they learned from representatives of theUnion, either never heard, or heard only after Williams' discharge,that he hadactuallysigneda non-Communist affidavit.Several of these witnesses alsoalleged thatWilliams was extremely profane in his speech and was given to foulcharacterizationsof President Levy.Other witnesses,producedby the GeneralCounsel,testified that profanity was not uncommon in the plant.Williamshimself emphatically denied that hehad evermade profane references to Presi-dentLevy.The undersigned credits thisdenial byWilliams.Several of theCompany'switnessesdescribedWilliams as a "troublemaker."However, afterhearing these witnesses and examining their testimony,the undersigned is sat-isfied that Williams' alleged"troublemaking"was confined to his advocacy of theBakeryWorkers duringthe election campaign."Although in its brief the Com-pany contends that Williams'conductamong the employees was such that hisfurther retention interfered with plant operations,Personnel Director Ehrharttestified that she never mentioned any complaints about his work or conduct toWilliams, warned him against any alleged interference with plant operations,or threatened hind with discharge.And she readily concededthat no reprimandslips were issued toany employeesbecause of time lost in their alleged debatesover Williams.Moreover,Williams credibly testified that prior to hisdischargeno foreman,floor lady, or other supervisory employeesever toldhim that he wasinterfering with harmonious relations in the plant or interrupting production.Not until he received his discharge letteron May 9, didWilliams learn of anyreference to disharmony in the plant attributed to him.Upon the entire record,the undersigned concludes and finds,that such alleged employee turmoil as aroseat the.Company's plant developed out of the election campaign and its aftermath,and could not be attributed solely to Williams'personal relations with his fellowemployees,as the Company well knew.Moreover,in view of the added fact thatWilliams was not informed of any complaints prior to his discharge,the under-signed concludes that this objection to Williams'continued presence in the plantwas an afterthought put forward only after the Company had decided to yieldto the Union's demand for his discharge."'' Employee Josephine P. Edwards was one of those who described Williams as a "trouble-maker."She also testified :Q. . . . Anybody who tries to bring in an outside union is a troublemaker, is thatright ?A. Yes.Q.Do you think he [Williams] was being disloyal to the Company because he wasfor the AFL?A. Certainly he was.'°Even if the Company had yielded to the Union's demand in order to avert economichardship, this fact, of course, would not constitute an adequate defense. It is well settled317572-51-vol. 91-31 468DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon a preponderance of the evidence in the record, the undersigned concludesand finds that the Company discharged Williams on May 9, 1948, because Wil-liams had been expelled from the Union and the Union insisted that he be dis-missed ; and further, that neither the Company nor the Union was protectedin.such activities by a valid union-shop agreement under the proviso in Section8 (a) (3) of the Act. The undersigned also finds that by such acts, (1) theRespondent Company discriminated as to the hire and tenure of Williams in orderto encourage membership in a union, thereby interfering with, restraining; andcoercing its employees in the exercise of the rights guaranteed in Section 7 of theAct, and in violation of Section 8 (a) (1) and S (a) (3) of the Act, and (2) theRespondent Union caused the Respondent Company to discriminate against anemployee in violation of Section 8 (a) (3) of the Act thereby restraining,andcoercing the employees of the Company in the exercise of the rights guaranteedin Section 7, and in violation of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondent Company, described in SectionI,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondents have engaged in and areengagingin certainunfairlabor practices, it will be recommended that theycease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Company has discriminated in regard to the hire andtenure of employment of Franklin Williams, it will be recommended that it offerhim immediate and full reinstatement to his former or substantially equivalentposition," without prejudice to his seniority and other rights and privileges.Itwill be recommended that the Respondents, jointly and severally, makeFranklin Williams whole for any loss of pay he may have suffered by reason ofthe discrimination against him, by the payment to him of a sum of money equalto the amount he would normally have earned as wages from the date of thediscrimination against him to the date of the offer of reinstatement,29less hisnet earnings during such period 8°that the Act "leaves no room for the appeasement of hostile interests."McQuay-NorrisMfg.Co. v. N.L. R. B.,116 F. 2d 748, 752 (C. A. 7), certiorari denied, 313 U. S. 565;N. L. R. B. v. John Englehorn & Sons,134 F. 2d 553, 557-558 (C. A.3) ; N. L. R. B. v.Hudson Motor Car Co.,128 F. 2d 528, 532-533 (C. A. 6) ;N. L. R. B. v. Gluck BrewingCo., 144 F. 2d 847, 853 (C. A. 8).27H.Milton Newman, an individual, d/b/a H. M. Newman,85 NLRB'725; Clara-ValPackingCo., 87 NLRB 703;Union Starch & Refining Company,87 NLRB 779.28 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible, but if such position is no longer in existence, then to a substantially equivalentposition."SeeThe Chase National Bank of the City of New York, San Joan, PuertoRico,Branch,65 NLRB 827.29H. Milton Newman, an individual d/b/a H. M.Newman,85 NLRB 725.10Crossett LumberCo.,8 NLRB 440. KINGSTON CAKE COMPANY, INC.469Upon the basis of the foregoing findings of fact and the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Kingston Cake Company, Inc., is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.Kingston Mutual Association is a labor organization within the meaning.of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of Frank-linWilliams, thereby encouraging membership in the Kingston Mutual Associa-tion, the Respondent Company has engaged in and is engaging in. unfair laborpractices, within the meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent Company has en-gaged in and is engaging in unfair labor practices, within the meaning of Sec-tion 8 (a) (1) of the Act.5.By causing the Respondent Company to discriminate in regard to the hireand tenure of employment of Franklin Williams in violation of Section 8 (a) (3)of the Act, the Respondent Union has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees of the Respondent Company in theexercise of their rights guaranteed in Section 7 of the Act, the Respondent Unionhas engaged in and is engaging in unfair labor practices, within the meaning ofSection 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]